OPINION AND ORDER
Movant, Stephanie R. Baisden, KBA Member No. 84824, moves the Court, pursuant to SCR 3.480(2) to impose the sanction of a one (1) year suspension from the practice of law, for her violations of SCR 3.130-1.3, 1.4(a), and 1.16(d) as set forth in KBA file 9157. Movant’s last known bar roster address is 2432 Haviland Drive, Ow-ensboro, Kentucky 42301. The Kentucky Bar Association states in response that it has no objection to Movant’s motion. We now adopt Movant’s motion and impose such sanction for the reasons set forth below.
Movant was admitted to the practice of law on October 22, 1993. During the course of her representation of a client in 2001, the Inquiry Commission became aware that Movant was acting erratically and suspected that she posed a substantial threat of harm to the public or to herself when she failed to diligently proceed with the representation of a client. It was learned that Movant was suffering from severe depression and exhibiting erratic behavior in the courtroom and otherwise. Accordingly, the Inquiry Commission moved the Court to enter an order of temporary suspension, which was ordered on May 16, 2002, pursuant to SCR 3.265. Since that time Movant has not been reinstated, nor has she sought reinstatement to the practice of law.
As part of the temporary suspension order, Movant was ordered to notify her clients of her inability to represent them and to provide copies of the correspondence to the Kentucky Bar Association within thirty days of the order.
On May 25, 2003, Movant was charged by the Inquiry Commission with a violation of SCR 3.130-1.3, 1.4(a), and 1.16(d) stemming from her neglect in the representation of a client. On September 15, 2005, the Inquiry Commission issued a complaint that Movant may have abandoned her representation of additional clients in violation of SCR 3.130-1.16(d), and may have violated SCR 3.130-3.4(c) by failing to comply with the order of temporary suspension’s requirement that she notify existing clients of her inability to represent them and to provide the Kentucky Bar Association with copies of such notification. On December 12, 2007, the Inquiry Commission issued Movant a private admonition in regards to these violations.
Movant now acknowledges that she is guilty of violating SCR 3.130-1.3, 1.4(a), and 1.16(d), admits that she failed to diligently proceed with the representation of clients, and that she failed to provide her clients with adequate notice of the fact that she intended to cease representation.
Accordingly, having reviewed Movant’s motion for suspension from the practice of law, and having received the recommendations from the Chair of the Inquiry Commission and the Kentucky Bar Association, we now grant her motion and enter such order reflecting her one (1) year suspension from the practice of law and requiring her to pay all costs.
Thus, it is ORDERED that:
1. Stephanie R. Baisden, KBA Member No. 84824, is suspended from the practice of law for one (1) year to begin on the date of the entry of this order.
*482. In accordance with SCR 3.450, Mov-ant is directed to pay all costs associated with this proceeding in the amount of $188.92, for which execution may issue from this Court upon finality of this order.
All sitting. All concur.